DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coppersmith (US 6,996,543 B1) and He (US 2006/0095778 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Claim limitation “product feature capturing component, tag communication component, tag authentication component, digital IP sign reading component, IPR identification component, feature correspondence component, IPR set determination component, likelihood estimation component, IPR representation retrieval component, and IPR feature comparison component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at least FIG. 7 and [00165]-[00171] of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 10 is objected to because of the following informalities:  it recites “one or more visible feature,” which appears to be a typographical error.  Appropriate correction is required.

Claims 17 and 19 are objected to because of the following informalities:  the recite “previsouly presented,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppersmith (US 6,996,543 B1) in view of He (US 2006/0095778 A1).

Regarding claim 1, Coppersmith discloses: An apparatus for indicating the legitimate use of a visible feature of a physical product, wherein said visible feature of said physical product is covered by a registered intellectual property right that comprises at least a registered trademark or a registered industrial design, the apparatus comprising an electronic intellectual property (IP) tag, the electronic IP tag comprising a wireless data communication interface, a memory for storing data, and a data processor, whereby:
Refer to at least Col. 5, Ll. 33-41  of Coppersmith with respect to a smart tag containing memory and a processor, responsive to challenges for authentication.
Refer to at least Col. 5, Ll. 24-31 and 49-59 of Coppersmith with respect to intellectual property information such as a serial number, information about a product, images of the product, a description of the product, and so forth. The information is comprised within a visible label and within the smart tag (e.g., Col. 4, Ll. 23-28 of Coppersmith).
the memory is adapted to store digital [authentication] data associated with said registered intellectual property right and comprising an identifier of said registered intellectual property right;
Refer to at least Col. 4, Ll. 18-28, Col. 4, Ll. 58-65, and Col. 5, Ll. 49-59 of Coppersmith with respect to the smart tag storing the intellectual property information and/or authentication information associated with the product.
the electronic IP tag is adapted to communicate with an electronic reading device using said wireless data communication interface for sending said digital [authentication] data to said electronic reading device and for exchanging data with said electronic reading device for authenticating said digital [authentication] data or said electronic IP tag to said electronic
reading device;
Refer to at least FIG. 3, Col. 4, Ll. 34-39, and Col. 5, Ll. 59-67 of Coppersmith with respect to a reader for contactless verification of the product using the data stored within then smart tag by challenging the smart tag.
the memory is further adapted to store a private key of a public-private key pair associated
to said registered intellectual property right; and
Refer to at least Col. 4, Ll. 40-41 of Coppersmith with respect to the smart tag containing the private key. As per at least Col. 5, Ll. 49-59, the smart tag may comprise authentication and/or additional information about the product.
the data processor is adapted to enable determining whether the presence on the physical product of the visible feature covered by the registered intellectual property right is an infringing use of said registered intellectual property right by performing an asymmetric cryptographic algorithm parameterized with said private key for said authenticating to said electronic reading device said [authentication] data or said electronic IP tag.
Refer to at least the abstract, FIG. 4, Col. 3, Ll. 9-30, Col. 3, Ll. 60-Col. 4, Ll. 8, and Col. 6, Ll. 1-27 of Coppersmith with respect to verifying product authenticity (i.e., that it is not counterfeit) by authenticating the visible label information together with the smart tag information using a reader. Public key cryptography is used during the authentication (i.e., verifying the public/private key pair). 
Coppersmith concerns authentication information and using public key cryptography, but does not appear to fully disclose: the memory is adapted to store digital IP sign data; sending said digital IP sign data; authenticating said digital IP sign data. However, Coppersmith in view of he discloses: the memory is adapted to store digital IP sign data; sending said digital IP sign data; authenticating said digital IP sign data.
Refer to at least the abstract, [0024], and [0034] of He with respect to a digital signature associated with verifying product authenticity. The signature may be comprised within an associated computer and is associated with an analog signature and label. 
The teachings of Coppersmith and He both concern authenticating products using a reader and are considered to be within the same field of endeavor and combinable as such. Further, as per the cited portions above, Coppersmith allows for additional information while He allows for an associated computer device for storing such. 


Regarding claim 3, Coppersmith-He discloses: The apparatus of claim 1 wherein the electronic IP tag is comprised in the physical product comprising the visible feature corresponding to said registered intellectual property right.
Refer to at least Col. 4, Ll. 26-28 of Coppersmith with respect to the smart tag being attached to the product. 

Regarding independent claim 4, it is substantially similar to elements of independent claim 1 above, and is therefore likewise rejected for substantially similar reasons (i.e., the citations and the obviousness rationale). Where claim 4 recites “generating a cryptographically verifiable link between said tag private key and said digital IP sign data,” further refer to at least Col. 4, Ll. 66-Col. 5, Ll. 4 and Col. 6, Ll. 23-28 of Coppersmith with respect to the label and smart tag data being verifiably linked. 

Regarding claim 5, Coppersmith-He discloses: The method of claim 4 wherein the step of generating a cryptographically verifiable link between the tag private key and the digital IP sign data comprises generating a public key infrastructure (PKI) tag certificate for a tag public key corresponding to the tag private key and wherein the tag certificate is comprised in the digital IP sign data stored in the electronic IP tag.
Refer to at least [0034] of He with respect to a certificate and storage on an associated computer (considered to encompass a smart card/tag).


Regarding independent claim 7, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 8, Coppersmith-He discloses: The method of claim 7 further comprising embedding in or attaching to the product an electronic IP seal comprising the electronic IP tag and a tamper detection component connected to the electronic IP tag, the tamper detection component having a physical state, wherein the tamper detection component is adapted to irreversibly change its state from an initial state into another state in response to physical deformation of an object that the tamper detection component is embedded in, and wherein the electronic IP tag and the tamper detection component are adapted such that if the tamper detection component is no longer in that initial state then said authenticating of said digital IP sign data or said electronic IP tag cannot be done successfully.
Refer to at least Col. 3, Ll. 5-8 and Col. 5, Ll. 42-48 of Coppersmith with respect to tamper resistance. 
Refer to at least [0006], [0016], and [0018] of He with respect to a tamper-evident seal such that tampering would void further authentication. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Coppersmith to further include a tamper-evident seal for at least the purpose of consumer safety (i.e., preventing purchase of consumable items which have been tampered with; preventing the purchase of products which will not function correctly after tampering).

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppersmith-He as applied to claims 1, 3-5, and 7-9 above, and further in view of “EPC™ Radio-Frequency Identity Protocols Generation-2 UHF RFID,” hereinafter “EPC.”

Regarding claim 2, Coppersmith-He discloses querying the smart tag for authentication (e.g., Col. 5, Ll. 33-37 of Coppersmith), but does not fully disclose: wherein the electronic IP tag is further adapted to receive using said wireless data communication interface a challenge from said electronic reading device, to generate a response to said challenge by said data processor performing said asymmetric cryptographic algorithm using said challenge as an input for said asymmetric cryptographic algorithm, and to return said response to said electronic reading device using said wireless data communication interface. However, Coppersmith-He in view of EPC discloses: wherein the electronic IP tag is further adapted to receive using said wireless data communication interface a challenge from said electronic reading device, to generate a response to said challenge by said data processor performing said asymmetric cryptographic algorithm using said challenge as an input for said asymmetric cryptographic algorithm, and to return said response to said electronic reading device using said wireless data communication interface.
Refer to at least 6.3.2.12.1.2 of EPC with respect to tags and interrogators using challenge-response and computing cryptographic values for authentication. 
The teachings of EPC likewise concern readers and tags and are considered to be within the same field of endeavor and combinable as such. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppersmith-He as applied to claims 1, 3-5, and 7-9 above, and further in view of Engels (US 2015/0134552 A1).

Regarding claim 6, Coppersmith-He discloses tamper protection (e.g., Col. 3, Ll. 5-8 and Col. 5, Ll. 42-48 of Coppersmith; [0006], [0016], and [0018] of He), but does not fully disclose: wherein the particular electronic IP tag is comprised in an electronic IP seal and is connected to a tamper detection component also comprised in this electronic IP seal, the method further comprising configuring a data element stored in the particular electronic IP tag to match an initial state of the tamper detection component, wherein configuring a data element stored in the particular electronic IP tag to match the initial state comprises storing in the electronic IP tag a data element for the electronic IP tag to combine at a later stage with a measurement by the electronic IP tag of a state of the tamper detection component at said later stage in order to obtain a data element that is required by the electronic IP tag for successfully authenticating itself. However, Coppersmith-He in view of Engels discloses: wherein the particular electronic IP tag is comprised in an electronic IP seal and is connected to a tamper detection component also comprised in this electronic IP seal, the method further comprising configuring a data element stored in the particular electronic IP tag to match an initial state of the tamper detection component, wherein configuring a data element stored in the particular electronic IP tag to match the initial state comprises storing in the electronic IP tag a data element for the electronic IP tag to combine at a later stage with a measurement by the electronic IP tag of a state of the tamper detection component at said later stage in order to obtain a data element that is required by the electronic IP tag for successfully authenticating itself.
Refer to at least 50-51 of Engels with respect to tamper-proofing, including storing evidence of tampering in memory; being unable to verify when tampering is evident.
The teachings of Coppersmith-He and Engels concern product authenticity verification and are considered to be in the same field of endeavor. Accordingly, they are considered to be
combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Coppersmith-He to further include storing evidence of tampering in memory and verification of such for at least the purpose of increasing security (i.e., additional tamper protection).

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2006/0095778 A1) in view of Coppersmith (US 6,996,543 B1).

Regarding claim 10, He discloses: An electronic reading device for reading an intellectual property (IP) tag comprising:
a wireless data communication interface adapted to wirelessly exchange data with [a computing device] associated with a registered intellectual property right that comprises at least a registered trademark or a registered industrial design;
Refer to at least FIG. 1, [0015], [0022]-[0023], and [0034] of He with respect to a product comprising analog and digital signature bearing features, as well as a authentication-enabled scanner and an associated computing device with signature authentication information stored therein. 
a data processing component adapted to enable determining whether the presence on the physical product of one or more visible feature covered by the registered intellectual property right is an infringing use of said registered intellectual property right by performing an authentication protocol; and
Refer to at least the abstract, [0021], and [0026]-[0030] of He with respect to reading the analog and digital features and verifying the product’s authenticity using the associated signature and computing device. 
a feature capturing component for capturing the one or more visible physical features of
the physical product.
Refer to at least FIG. 1 and 3 of He with respect to the scanner.
He does not disclose: an electronic IP tag comprised in a physical product; an authentication protocol for authenticating the electronic IP tag; the physical product that comprises said electronic IP tag. However, He in view of Coppersmith discloses: an electronic IP tag comprised in a physical product; an authentication protocol for authenticating the electronic IP tag; the physical product that comprises said electronic IP tag.
Refer to at least the abstract, Col. 4, Ll. 26-28, and Col. 6, Ll. 7-27 of Coppersmith with respect to a smart tag associated with product authenticity which is verified via a reader device as part of authenticating the product. 
The teachings of Coppersmith and He both concern authenticating products using a reader and are considered to be within the same field of endeavor and combinable as such. Further, as per the cited portions above, He allows for an associated computer device for storing such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of He to further include verifiable smart tags for at least the purpose of reducing the ability to counterfeit goods as per at least Col. 2, Ll. 11-Col. 3, Ll. 30 of Coppersmith elaborating the advantages of the smart tags. 

Regarding claim 11, He-Coppersmith discloses: The electronic reading device of claim 10 wherein said feature capturing component comprises a digital camera and said electronic reading device or said data processing component is adapted to extract said one or more visible physical feature from an image captured with said digital camera.
Refer to at least FIG. 3 and [0033] of He with respect to the scanner and its camera for capturing analog and digital feature data. 

Regarding claim 12, it is rejected for substantially the same reasons as claim 10 above (i.e., the citations).

Regarding claim 13, He-Coppersmith discloses: The electronic reading device of claim 10 further adapted to use the wireless data communication interface to receive digital IP sign data from the electronic IP tag and wherein the digital IP sign data comprise an intellectual property right identification data element and the electronic reading device is adapted to identify an intellectual property right associated with the electronic IP tag by using said received intellectual property right identification data element.
Refer to at least FIG. 4 and Col. 6, Ll. 1-35 of Coppersmith with respect to manual entry of product information for authentication via a merchant. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of He to further include manual entry of analog feature data for at least the purpose of redundancy (i.e., if the scanner is unable to capture the data via the camera).

Regarding claim 14, He-Coppersmith discloses: The electronic reading device of claim 10 further comprising a human output interface adapted to present information to a user of the electronic reading device and further adapted to obtain a reference representation of an intellectual property right associated with the electronic IP tag and to present said reference representation to the user using said human output interface, wherein said obtaining a reference representation of an intellectual property right associated with the electronic IP tag or said presenting said reference representation to the user using said human output interface is conditional on said authenticating said electronic IP tag having been performed successfully.
Refer to at least Col. 6, Ll. 28-35 of Coppersmith with respect to a product warranty which may only be activated by the merchant following proper product authentication via the smart tag. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of He to further include authentication incentives because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., as discussed in the cited portion of Coppersmith).

Regarding claim 15, He-Coppersmith discloses: The electronic reading device of claim 10 further comprising a human output interface adapted to present information to a user of the electronic reading device and further adapted: to obtain an estimate of the likelihood that the physical product is infringing an intellectual property right, and to communicate this estimate to the user by using said human output interface.
Refer to at least [0032] of He with respect to a selectable degree of tolerance and respective authentication success and failure indication by the scanner.



Regarding claim 17, it is rejected for substantially the same reasons as claim 16 above (i.e., the citations).

Regarding independent claim 18, it is substantially similar to elements of independent claim 10 and claim 15 above, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 19-20, they are rejected for substantially the same reasons as claims 16-18 above (i.e., the citations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432